 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 8                                               AT SEATTLE

 9    STEVEN NEIGHBORS, as Trustee of the A.
      Don WATKINS REVOCABLE TRUST dated
10    May 1, 2009, Restatement dated July 8, 2011,
                                                                     NO. C19-649RSL
11                              Plaintiff,
12                    vs.                                            ORDER REMOVING CASE FROM
                                                                     ACTIVE CASELOAD
13    WASHINGTON CARE SERVICES, a
      Washington nonprofit corporation, and
14
      SOUTHEAST EFFECTIVE DEVELOPMENT, a
      Washington nonprofit corporation,
15
                                Respondents.
16

17

18           This Court having stayed the above-entitled action per stipulation of the parties at Dkt. #22;

19           It is HEREBY ORDERED that this action shall be removed from this Court’s active caseload

20   until May 31, 2022. The parties shall file a Joint Status Report by June 7, 2022, updating the Court on

21   the status of this case.

22           This Court retains full jurisdiction and this Order shall not prejudice any party in this action.

23           DATED this 15th day of July, 2021.

24

25                                                  A
                                                    Robert S. Lasnik
26
                                                    United States District Judge
27

28   ORDER REMOVING CASE FROM ACTIVE CASELOAD-1
